             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                      1:20 CV 97 MOC WCM

TRUDY CROWE,                                   )
                                               )           ORDER
                  Plaintiff,                   )
v.                                             )
                                               )
ETHICON, INC. and                              )
JOHNSON & JOHNSON                              )
                                               )
                  Defendants.                  )
                                               )

      This matter is before the Court on the Motion for Admission Pro Hac

Vice and Affidavit (Doc. 24) filed by Whitney Jo Butcher. The Motion indicates

that Ms. Butcher, a member in good standing of the Bar of this Court, is local

counsel for Plaintiff and that she seeks the admission of Russell Lewis, who

the Motion represents as being a member in good standing of the Bar of the

State of Tennessee. It further appears that the requisite admission fee has

been paid.

      Accordingly, the Court GRANTS the Motion (Doc. 24) and ADMITS

Russell Lewis to practice pro hac vice before the Court in this matter while

associated with local counsel.
                                 Signed: January 4, 2021




     Case 1:20-cv-00097-MOC-WCM Document 25 Filed 01/04/21 Page 1 of 1
